Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS POR ALLOWANCE 
The following is an Examiner's Statement of Reasons for Allowance: The prior arts of record teach a risk management system that monitors operational characteristics of an electrical device, includes plurality of sensors coupled to a processor, the processor sends data and processed information to a memory for storage, the processed information, the sensor data or both are visually and graphically presented in a radar chart, a table, and a sliding scale interface for both selecting data and interpreting data, the combination of the radar chart, the table and the sliding scale interface allows a user of any level of training to quickly and efficiently interpret the sensor data, the radar chart depicts a failure profile that provides a visual summary of determined risk scores. Donegan et al., (U.S. Patent Application Pub. # 2021/0182133) is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination a method, a system, and computer-readable medium that comprises generating a failure risk score for a storage device wherein the failure risk score is generated using a failure inference engine arranged to execute a predictive failure model for calculating the failure risk score and outputting the failure risk score, a first collector is used to obtain a manufacturer specific data, the collector being arranged to provide to controller of the storage device, a key for unlocking manufacturer specific logs maintained by the controller, and a second collector is used to obtain the standard telemetry data. The subject matter sought to be patented as recited in the claims in this application has practical applications in the field of predicting failures in storage devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue Fee and, to avoid processing delays, should preferably accompany the issue Fee, such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/NADEEM IQBAL/ 
Primary Examiner, Art Unit 2114